    Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 1 of 21 PageID #:963




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ROBERTO MATA (#R-41813),                            )
                                                    )
                Petitioner,                         )
                                                    )           No. 12-cv-01376
        v.                                          )
                                                    )           Judge Andrea R. Wood
CHRISTINE BRANNON, Warden,                          )
Hill Correctional Center,                           )
                                                    )
                Respondent.                         )

                           MEMORANDUM OPINION AND ORDER

        Petitioner Roberto Mata, a prisoner at Hill Correctional Center proceeding pro se,

initiated this petition for a writ of habeas corpus under 28 U.S.C. § 2254 in 2012, challenging his

state court convictions for murder and aggravated battery. The case was subsequently stayed

while Mata exhausted the state court remedies for one of his claims. Following the conclusion of

state court proceedings for that claim and briefing by the parties, Mata’s petition is now ripe for

ruling. For the reasons below, the Court denies Mata’s amended § 2254 petition and declines to

issue a certificate of appealability.

                                        I.    BACKGROUND

        A.      Facts1

        In 2005, Mata was convicted of the first-degree murders of Adrian Padilla and Sander

Mosqueada, and the aggravated battery with a firearm of Edwin Delgado. (Dkt. No. 20-2 at 1)



1
 This Court looks to the state appellate court decisions in Mata’s direct appeal and two state post-
conviction proceedings for the background facts. See People v. Mata, No. 1-05-0527 (Ill. App. Ct. 2007)
(Dkt. No. 20-2 at 1); People v. Mata, 1-09-0657, 2011 WL 9684766 (Ill. App. Ct. 1st Dist. June 17,
2011); People v. Mata, 2016 IL App (1st) 122408-U; see also Hartsfield v. Dorethy, 949 F.3d 307, 309
n.1 (7th Cir. 2020) (“We take the facts from the Illinois Appellate Court’s opinions because they are
presumptively correct on habeas review.”) (citing 28 U.S.C. § 2254(e)(1)). The state appellate court
    Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 2 of 21 PageID #:964




(People v. Mata, No. 1-05-0527 (Ill. App. Ct. 2007)). At trial, Mata did not contest that he shot

Padilla, Mosqueada, and Delgado. Instead, he argued that his actions were justified to protect his

friend, Reynaldo Mares, who was being beaten. (Dkt. No. 20-2 at 1–2.) Mata also argued, in the

alternative, that if his belief in the need to use deadly force was unreasonable, he was guilty of

only second-degree murder.2 (Id.)

        Delgado, the State’s only eyewitness, testified at trial as follows. He claimed that during

the early morning hours on March 16, 2002, he, his friend Padilla, and another man (William

Rivera) were in Padilla’s car drinking beer on the 2000 block of 18th Place on Chicago’s

southside. (Dkt. No. 20-2 at 2.) The area was in the territory of the Satan Disciples, a street gang

to which Padilla and Delgado belonged. (Id.) Rivera left the car to go to a party, and Delgado

and Padilla left to go home. (Id.)

        As Delgado and Padilla were walking, Delgado saw two women, followed by two men

(Mata and Mares) enter 18th Place from a gangway. (Id. at 3.) Mares was wearing a Houston

Astros baseball cap with a cracked five-point star. (Id.) While the cracked five-point star was a

symbol of the Folks Nation, a gang to which the Satan Disciples belonged, an Astros cap was

not. (Id.) The Astros cap, according to Mares’ statement to officers later, was a symbol of the

Latin Kings, a rival gang of the Satan Disciples. (Id. at 8.)

        Delgado testified that Padilla asked Mata and Mares who they were, to which Mares

responded “fuck off” and then ran toward Delgado, striking him in the chest. (Id. at 3.) Delgado




opinion on direct appeal discusses the facts more thoroughly than the other decisions, so this Court draws
the background facts mainly from that decision.
2
  Under Illinois law, a defendant may be found guilty of second-degree murder when first-degree murder
has been proved beyond a reasonable doubt, and the defendant then proves by a preponderance of the
evidence that he was acting under sudden passion from serious provocation or he unreasonably believed
that circumstances existed justifying the killing. See 720 ILCS 5/9-2(a)(1)-(2).

                                                    2
    Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 3 of 21 PageID #:965




was able to pin Mares to the ground. Mares called for help to Mata, who was about eight feet

away. (Id.) Mata drew a gun and pointed it at Delgado. (Id.) Delgado testified that, when he saw

the gun, he let go of Mares and began backing away. (Id.) Delgado attempted to run away but,

before he could do so, he was shot in the buttocks. (Id.) He testified that he heard six shots fired

at that time, and he saw that Padilla had also been shot. (Id.) Still attempting to flee, Delgado and

Padilla began running down the middle of the street. While doing so, Delgado fell. (Id. at 3–4.)

He then saw Mata walk around a parked car and begin firing at another man who Delgado could

not see, but who he later learned was Mosqueada. (Id. at 4.) According to Delgado, he and

Padilla then began running, and Mata shot at both of them. (Id.) The shots missed Delgado but

hit Padilla, who “fell like a brick.” (Id.)

        Two days after the incident and a day after his arrest, Mata gave a videotaped statement,

which the State played at trial. (Id. at 5–6.) In the statement, Mata explained that he and his

girlfriend, Esmerelda Herrera, went to a housewarming party on March 15, 2018. (Id. at 6.) He

met several friends there, including Mares, Chad Cruz, and Karina Pinedo. (Id.) Mata was

carrying a loaded semi-automatic gun at the time. (Id.) Two Hispanic men, who nobody knew,

arrived at the party, smoked marijuana, and then left. (Id.) Soon after, Mata, Herrera, Mares,

Pinedo, and Cruz left the party. (Id.)

        According to Mata’s statement, he and Herrera were walking in front of the others when

he heard Mares call out. (Id.) Mata looked behind him and saw the two men from the party

holding Mares by his arms while two other Hispanic men surrounded him. (Id.) Mata took out

his gun and fired one shot in the direction of the four men, who then backed away from Mares.

(Id.) Mata said in his statement that, as he was going toward Mares to help him up, he saw one of

the men reach toward his pocket. (Id.) Believing the man was reaching for a weapon, Mata fired



                                                  3
    Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 4 of 21 PageID #:966




five more shots in the direction of the men. (Id.) Mata stated that he never actually saw a weapon

and none was found on the victims. (Id.)

        Mata also testified at trial. There, he testified, contrary to his videotaped statement, that

Mares was being beaten and kicked by the men. (Id. at 7.) He further testified that he fired one

shot in the air to stop the men, who backed away but did not leave. (Id.) Similar to his videotaped

statement, Mata claimed that as he went to assist Mares off the ground, he saw one of the men

reach toward his waist, at which time Mata fired his gun several more times. (Id.) Mata and

Mares then ran to Herrera’s car parked nearby. (Id.) As they ran, Mata heard gunfire, and after

they were in the car, he saw a man running down the street shooting. (Id.)

        Mares, Herrera, Pinedo, as well as two more people with Mata on the night of the

shooting (Sandy Diz and Nicole Bell), testified on Mata’s behalf at trial. (Id. at 7.) Each stated

they left the party together shortly after 2:00 a.m. (Id.) Herrera and Mares stated that, after the

shooting started, they saw an unknown man running in the street firing a gun. (Id.) Both

acknowledged on cross-examination, however, that neither of them mentioned the other gunman

to officers after the incident. (Id. at 8.) Mares additionally identified a photograph of himself

taken on March 18, 2002 and acknowledged that the picture showed no visible injuries to his

face. (Id.)

        The jury was instructed on first-degree murder as well as second-degree murder based on

an unreasonable belief that deadly force was necessary to protect another. (Dkt. No. 20-1 at 14–

15.) The jury convicted Mata of two counts of first-degree murder for Mosqueada’s and Padilla’s

deaths and of aggravated battery with a firearm for the shots fired at Delgado. (Dkt. No. 20-2, at




                                                   4
    Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 5 of 21 PageID #:967




7.) Mata was sentenced to two terms of life imprisonment for the murders and a ten-year

consecutive sentence for the aggravated battery. Id.

        B.       Direct Appeal

        Mata appealed his trial convictions, arguing that his trial attorney was ineffective for

failing to impeach Delgado’s testimony about his whereabouts before the shooting, who

instigated the events just before the shooting, how many shots were fired, and the significance of

Mares’s Astros cap. (Id. at 9.) Mata also argued on appeal that the imposition of two life

sentences and a consecutive ten-year sentence was in error. (Id. at 15.) The state appellate court

rejected the ineffective assistance of counsel claims, agreed with Mata’s sentencing argument,

and corrected his mittimus so that his sentences all ran concurrently. (Id. at 15–16.) Mata did not

file a petition for leave to appeal (“PLA”) with the Illinois Supreme Court.

        C.       Mata’s Post-Conviction Petition

        Mata filed a post-conviction petition, in which he argued that his trial attorney was

ineffective for failing to follow through with a motion to suppress the videotaped statement and

for failing to call William Rivera to testify at trial, and that his counsel on direct appeal was

ineffective for failing to argue these grounds for finding ineffective assistance of trial counsel.3

(Dkt. No. 20-3 at 5–6.) The state trial court summarily dismissed the petition at the first stage of

post-conviction review as frivolous or patently without merit. (Id. at 6.)


3
  Neither Mata’s first state post-conviction petition nor the state trial court’s dismissal of it is in the record
before this Court. The above description of claims is thus taken from People v. Mata, 2011 WL 9684766,
at *3 (Ill. App. Ct. June 17, 2011), and People v. Mata, 2016 IL App (1st) 122408-U, ¶ 11. Both decisions
discuss the first post-conviction petition’s claims, but neither decision lists all the claims. The Court has,
as best as possible, pieced together the claims from these decisions and from a letter from Mata’s state
appellate defender in his first post-conviction case. (Dkt. No. 1-2 at 2.) Although the Rules Governing
§ 2254 Cases direct respondents to supply relevant transcripts and appellate briefs with their answers, see
Rule 5(b)–(d), the Rules do not require that post-conviction petitions and trial court rulings regarding
those petitions be included. Nonetheless, when a respondent argues procedural default, as is the case here,
including the post-conviction petition and the trial court’s ruling would assist the Court.

                                                        5
    Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 6 of 21 PageID #:968




       Mata appealed the decision and was appointed counsel for the appeal. The appointed

appellate attorney argued only the claim for ineffective assistance of trial counsel based on the

abandoned motion to suppress. (Dkt. No. 20-2 at 18–56.) The state appellate court first

determined that the claim had been waived under state law because it could have been raised on

direct appeal. (Dkt. No. 20-3 at 6–7.) The court then addressed the claim’s merits when

addressing Mata’s claim that his attorney on direct appeal was ineffective for failing to raise the

claim, which the court acknowledged was not argued in the post-conviction appellate brief. (Id.

at 7 (“although postconviction appellate counsel has failed to argue ineffective assistance of

direct appeal counsel, based on defendant's [post-conviction] petition, we proceed in our

review.”).)

       With respect to the merits, the state appellate court determined that the voluntariness of

Mata’s videotaped statement was evident not only from the trial testimony of two police

detectives and an assistant state’s attorney—all of whom stated that Mata received and waived

his rights under Miranda v. Arizona, 384 U.S. 436 (1966)—but also from the statement itself.

(Dkt. No. 20-3 at 7–9.) According to the state appellate court, the video statement showed that

Mata received, stated he understood, and waived each Miranda right; he said he was giving his

statement voluntarily and not because of any threat or promise; and he said officers had treated

him well. (Id. at 8.) The state appellate court found “there [wa]s no reason to believe [Mata]’s

motion to suppress would have been granted,” “presume[d] defense counsel intended to abandon

the motion as part of sound trial strategy,” and concluded that “appellate counsel c[ould not] be

faulted for failing to argue on direct appeal that trial counsel was ineffective.” (Id. at 8–9.)




                                                   6
    Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 7 of 21 PageID #:969




       Mata filed a PLA and argued that the appellate court incorrectly applied the state law

standard when affirming the trial court’s first-stage dismissal of his post-conviction petition.

(Dkt. No. 20-3 at 10–23.) The Illinois Supreme Court denied the PLA. (Id. at 25.)

       D.      Mata’s Successive Post-Conviction Petition

       Mata then filed a successive state post-conviction petition arguing: (1) his trial counsel

was ineffective for failing to call as a trial witness Rivera, who allegedly saw Mares being

beaten; (2) his appellate counsel was ineffective for not arguing the ineffective assistance of trial

counsel claim based on the failure to call Rivera; (3) his trial counsel failed to request a jury

instruction on second-degree murder under 720 ILCS 5/9-2(a)(1)’s sudden passion element; and

(4) evidence existed establishing that Mata was guilty of only second-degree murder under this

element, which the State failed to disprove. (Dkt. No. 20-3 at 27–93.) The state trial court denied

the petition upon determining that Mata had not met procedural requirements and that his claims

were without merit. (Id. at 94–102.)

       Mata appealed, asserting the ineffective assistance claims about Rivera not being called

to testify. (Dkt. No. 42-1.) The state appellate court affirmed the trial court’s procedural

dismissal of these claims. People v. Mata, 2016 IL App (1st) 122408-U. And the Illinois

Supreme Court denied Mata’s PLA. People v. Mata, 60 N.E.3d 879 (Ill. 2016). Mata then filed

an amended petition under 28 U.S.C. § 2254 in this Court.

                        II.     MATA’S AMENDED § 2254 PETITION

        Mata’s amended § 2254 petition lists only two grounds for relief; but each ground asserts

multiple claims, which the Court numbers below. Ground One focuses on the voluntariness of

Mata’s videotaped statement and argues:

       (1)     his videotaped statement was involuntary (Dkt. No. 41 at 8–15) (Claim One);



                                                  7
    Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 8 of 21 PageID #:970




       (2)     his arrest was made without probable cause and his video statement given 26-27
               hours later was fruit of the illegal arrest (id. at 15–21) (Claim Two);

       (3)     trial counsel was ineffective for not following through with the motion to suppress
               the statement (id. at 7, 13–15) (Claim Three); and

       (4)     counsel on direct appeal was ineffective for not arguing trial counsel’s
               ineffectiveness for abandoning the motion to suppress, and the state appellate
               court on post-conviction review considered only some factors when determining
               the statement’s voluntariness, contrary to Illinois’ standard of review for a trial
               court’s summary dismissal of a post-conviction petition (id. at 7–14) (Claim
               Four).

       Ground Two concerns whether trial counsel was ineffective for not calling Rivera to testify

at trial and whether Mata should have been found guilty of only second-degree murder, and argues:

       (5)     trial counsel was ineffective for not calling Rivera as a trial witness, and
               appellate counsel was ineffective for failing to assert trial counsel’s
               ineffectiveness on appeal (id. at 22–28) (Claim Five); and

       (6)     trial evidence—Mata’s testimony, his girlfriend’s testimony,
               Rivera’s purported testimony, and Dr. Denton’s testimony about some
               victims being shot from the front—supported a defense of sudden passion,
               and an instruction on this element of second-degree murder should have
               been given (id. at 28–30) (Claim Six).

       For the reasons stated below, Claims One, Two, Three, Five, and Six (all but Claim Four)

are procedurally defaulted. Claim Four lacks merit under § 2254(d)’s deferential standard of

review that this Court must afford the state appellate court’s resolution of the claim.

       A.      Procedural Default

       A § 2254 claim may be procedurally defaulted in two ways. The first occurs when a

prisoner fails to exhaust fully state court remedies for his federal claim and no longer has the

ability to do so under the state’s procedural laws. Thomas v. Williams, 822 F.3d 378, 384 (7th

Cir. 2016). Under 28 U.S.C. § 2254(b)(1)(A), state prisoners must “exhaust[] the remedies

available in the courts of the State.” A prisoner must “give the state courts a full and fair

opportunity to resolve federal constitutional claims before those claims are presented to the

                                                  8
    Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 9 of 21 PageID #:971




federal courts,” which is accomplished “by invoking one complete round of the State’s

established appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). State

courts, like federal courts, must apply constitutional law, and thus “[c]omity . . . dictates that

when a prisoner alleges that his . . . state court conviction violates federal law, the state courts

should have the first opportunity to review this claim and provide any necessary relief.” Id. at

844.

        The second type of procedural default “comes from the independent and adequate state

ground doctrine.” Thomas, 822 F.3d at 384 (citing Coleman v. Thompson, 501 U.S. 722, 729–30

(1991)). Federal habeas review is precluded “where the state courts declined to address a

petitioner’s federal claims because the petitioner did not meet state procedural requirements.” Id.

at 384. “‘A state law ground is independent when the court actually relied on the procedural bar

as an independent basis for its disposition of the case.’” Thompkins v. Pfister, 698 F.3d 976, 986

(7th Cir. 2012) (quoted case omitted). “‘A state law ground is adequate when it is a firmly

established and regularly followed state practice at the time it is applied.’” Id. Again, “principles

of comity and federalism dictate” that federal claims denied by state courts because they were

not presented pursuant to state laws be considered procedurally defaulted. Thomas, 822 F.3d at

384.

               1.      Failure to Exhaust Claims One, Two, and Six

       With respect to the voluntariness of the video statement (Claim One), Mata presented the

issue only as part of his claims that trial counsel abandoned the motion to suppress and that

appellate counsel failed to argue trial counsel’s ineffectiveness. (Dkt. No. 20-3 at 5–6; Dkt. No.

20-2 at 17–56; Dkt. No. 20-3 at 10–24.) Neither on direct appeal nor in his post-conviction

appeals did Mata argue the involuntariness of his video statement as its own claim independent



                                                   9
   Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 10 of 21 PageID #:972




of his ineffective assistance of counsel claims. “[A]n assertion that one’s counsel was ineffective

for failing to pursue particular constitutional issues is a claim separate and independent of those

issues.” Lewis v. Sternes, 390 F.3d 1019, 1026 (7th Cir. 2004); see also McGhee v. Watson, 900

F.3d 849, 853 (7th Cir. 2018); Howard v. O’Sullivan, 185 F.3d 721, 725 (7th Cir. 1999) (a

constitutional claim presented to the state courts only as part of an ineffective assistance of

counsel claim does not satisfy § 2254(b)’s exhaustion requirement for the underlying

constitutional claim). This Court, like the state appellate court on post-conviction review, may

address the voluntariness of the video statement when addressing Mata’s ineffective assistance

claim (Claim Four). But as its own claim, Mata’s contention that his statement was involuntary

was not fairly presented to the state courts and is unexhausted.

       Claim Two, in which Mata contends that his arrest was illegal and affected the

voluntariness of his statement, was not presented in any of his state court appeals—either on

direct or post-conviction review. (Dkt. No. 20-1 at 1–43; Dkt. No. 20-2 at 17–56; Dkt. No. 20-3

at 10–24; Dkt. No. 42-1.) This claim is thus unexhausted as well.

       Claim Six—that Mata’s jury should have received a jury instruction on Illinois’s second-

degree murder, sudden-passion element and that the State failed to prove the absence of such a

defense—was argued in his successive post-conviction petition, but not in his successive post-

conviction appeals. (See Dkt. No. 42-1.) The claim was not presented at every level of state court

review and is also unexhausted.

       Bringing these claims now in another successive post-conviction petition to exhaust state

remedies, like the successive petition already attempted, would result in the claims’ dismissal on

procedural grounds. Claims One, Two, and Six are thus unexhausted and procedurally defaulted.




                                                 10
    Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 11 of 21 PageID #:973




                2.      Independent and Adequate State Law Ground for Claim Three

        Claim Three, which asserts that Mata’s trial counsel was ineffective for abandoning the

motion to suppress as its own claim separate from the claim that appellate counsel was

ineffective for failing to assert it, is also procedurally defaulted for a different reason.

        The state appellate court in Mata’s first post-conviction appeal determined that the claim

was procedurally barred because “[t]he motion to suppress and defendant’s videotaped

confession . . . were matters in the trial record, such that [Mata] could have raised the [ineffective

assistance of trial counsel] claim on direct appeal.” (Dkt. No. 20-3 at 7.) “Failure to raise a claim

which could have been addressed on direct appeal is a procedural default which results in a bar

to consideration of the claim’s merits in a post-conviction proceeding.” Sturgeon v. Chandler,

552 F.3d 604, 611 (7th Cir. 2009) (quoting People v. Erickson, 641 N.E.2d 455, 458 (Ill. 1994)).

“A finding of waiver by the state postconviction court is enough to establish an adequate and

independent state ground.” Sturgeon, 552 F.3d at 611 (citing Daniels v. Knight, 476 F.3d 426,

431 (7th Cir.2007); see also Krol v. Calhoun, No. 16 CV 11595, 2019 WL 5592757, at *11

(N.D. Ill. Oct. 30, 2019).4

        Even though the state appellate court went on to consider the merits of the ineffective

effective assistance of trial counsel claim in the context of the ineffective assistance of appellate

counsel claim (as will this Court), it is clear that the state appellate court relied on Illinois’s

waiver rule as a ground for denying the claim. See Harris v. Reed, 489 U.S. 255, 264 n.10 (1989)

(“a state court need not fear reaching the merits of a federal claim in an alternative holding”);


4
  This Court notes Mata’s contention in his § 2254 petition that several factors relating to the
voluntariness of the statement were not in the trial court record, suggesting that he could not have raised
his ineffective assistance claim until his post-conviction petition. (Dkt. No. 41 at 12–15.) But the state
courts determined that this claim could have been raised on direct appeal and was thus waived under state
law. (Dkt. No. 20-3 at 6–7.) “[I]t is not the province of a federal habeas court to reexamine state-court
determinations on state-law questions.” Estelle v. McGuire, 502 U.S. 62, 67–68 (1991).

                                                    11
   Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 12 of 21 PageID #:974




Bivens v. Rednour, 428 Fed. Appx. 638, 642 (7th Cir. 2011) (where state courts dismiss a federal

claim on procedural grounds and then addresses the merits in the alternative, “we still honor the

adequate and independent determination”). Claim Three is thus procedurally defaulted.

               3.      Independent and Adequate State Law Ground for Claim Five

       Claim Five—regarding trial counsel not calling Rivera to testify and appellate counsel

not arguing trial counsel’s ineffectiveness—according to the state appellate court in Mata’s

successive post-conviction appeal, was not presented in accordance with Illinois’s procedural

rules. Although Mata argued this claim in his first post-conviction petition, he did not raise the

claim in his post-conviction appeal. And his successive post-conviction petition, according to the

state appellate court, asserted no grounds to excuse Illinois’s procedural default. See Mata, 2016

IL App (1st) 122408-U, ¶¶ 18-21.

       The failure to satisfy “[t]he state procedural rule” setting forth the requirements for

bringing a successive state post-conviction petition, 725 ILCS 5/122–1(f), “is an adequate and

independent state ground precluding federal habeas review of [Mata’s] claim raised in his second

state petition.” Thomas, 822 F.3d at 385; see also Chapman v. Jones, No. 17 C 9190, 2020 WL

3892986, at *7 (N.D. Ill. July 10, 2020). Claim Five is procedurally defaulted.

               4.      Presence of Cause and Prejudice or a Fundamental Miscarriage of
                       Justice

       For the above-stated reasons, Claims One, Two, Three, Five, and Six are procedurally

defaulted. Federal habeas review of those claims “is barred unless [Mata] can demonstrate cause

for the default and actual prejudice as a result of the alleged violation of federal law, or

demonstrate that failure to consider the claims will result in a fundamental miscarriage of




                                                  12
   Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 13 of 21 PageID #:975




justice.” Coleman, 501 U.S. at 750; see also House v. Bell, 547 U.S. 518, 536 (2006). Mata

demonstrates neither exception.

        Mata contends that the ineffectiveness of his attorneys in his post-conviction proceedings

caused the procedural defaults. (Dkt. No. 53 at 4–6.) Ineffective assistance of post-conviction

counsel, however, does not satisfy the cause requirement in Illinois. While post-conviction

counsel’s ineffectiveness can amount to cause to excuse a procedural default in some cases, such

occurs only in states that either prevent or discourage ineffective assistance claims on direct

appeal. Crutchfield v. Dennison, 910 F.3d 968, 973 (7th Cir. 2018) (addressing the exceptions

recognized by the Supreme Court in Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler,

569 U.S. 413 (2013)). As explained by the Seventh Circuit, “Illinois law gives prisoners a

meaningful opportunity to litigate claims of ineffective assistance of trial counsel on direct

review.” Crutchfield, 910 F.3d at 978. Thus, the Martinez/Trevino exception allowing for

ineffective assistance of post-conviction counsel to serve as cause for a procedurally defaulted

ineffective assistance of trial counsel claim does not “extend . . . to Illinois prisoners.” Id.

        Nor has Mata shown that a fundamental miscarriage of justice would occur if his

defaulted clams are not reviewed on the merits. This exception is reserved for the “exceptional

case” where “a constitutional violation has probably resulted in the conviction of one who is

actually innocent.” Schlup v. Delo, 513 U.S. 298, 327 (1995) (quoting Murray v. Carrier, 477

U.S. 478, 496 (1986)). “[T]he petitioner [must] make a convincing showing of actual

innocence.” Jones v. Calloway, 842 F.3d 454, 461 (7th Cir. 2016). He “must have ‘new reliable

evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, or

critical physical evidence—that was not presented at trial’ . . . and must persuade the district

court that it is ‘more likely than not that no reasonable juror would have convicted him in light of



                                                  13
    Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 14 of 21 PageID #:976




the new evidence.’” Id. (quoting Schlup, 513 U.S. at 324, 327). Mata points to no new reliable

evidence not presented at trial demonstrating that he is actually innocent.

        Accordingly, all but one of Mata’s claims are procedurally defaulted because the claims

either were not presented in one full round of state court review or were dismissed on

independent and adequate state law grounds. Mata has not demonstrated cause and prejudice or

actual innocence as necessary to excuse the defaults. Claims One, Two, Three, Five, and Six are

thus denied.

        B.       Merits of Claim Four

        Mata’s claim that his attorney on direct appeal was ineffective for failing to argue his trial

counsel’s ineffectiveness for abandoning the motion to suppress the video statement was not

dismissed on procedural grounds and was addressed on the merits by the state post-conviction

appellate court.5 (Dkt. No. 20-3 at 7–9.) This claim, however, warrants no § 2254 relief.

        Federal habeas relief is available for federal claims addressed on the merits by a state

court only if Mata demonstrates that the state court’s resolution of the claim:

        (1)      resulted in a decision that was contrary to, or involved an unreasonable
                 application of, clearly established Federal law, as determined by the
                 Supreme Court of the United States; or

        (2)      resulted in a decision that was based on an unreasonable determination of
                 the facts in light of the evidence presented in the State court proceeding.




5
  Most of the amended § 2254 petition’s discussion of this issue contends that the state appellate court
erroneously applied Illinois’s review standard for a trial court’s dismissal of a post-conviction petition at
the first stage. But as previously stated several times in this opinion, this Court reviews only
constitutional issues and does not reexamine state courts’ application of state law. Though focusing on
state law, the amended § 2254 petition seeks federal habeas review of the state appellate court decision
wherein the only claim addressed on the merits was the ineffective assistance of appellate counsel claim.
(Dkt. No. 20-3 at 7–9.) To the extent the amended petition may be liberally construed as asserting a
constitutional claim of ineffective assistance of appellate counsel, which Mata asserted in his original
§ 2254 petition (Dkt. No. 1 at 5), this Court so construes and addresses this claim.

                                                     14
   Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 15 of 21 PageID #:977




28 U.S.C. § 2254(d). “A state-court decision is contrary to clearly established federal law ‘if it

applies a rule that contradicts the governing law set forth’ in Supreme Court decisions or

‘confronts a set of facts that is materially indistinguishable from’ a Supreme Court decision but

comes out differently.” Valle v. Butler, 707 Fed. Appx. 391, 398 (7th Cir. 2017) (quoting Brown

v. Payton, 544 U.S. 133, 141 (2005)). For a state court’s application of federal law to be

unreasonable, it must be “more than incorrect; it must have been objectively unreasonable.”

Felton v. Bartow, 926 F.3d 451, 464 (7th Cir. 2019) (citing Wiggins v. Smith, 539 U.S. 510, 520

(2003)). “‘Unreasonable’ in [this] context . . . means something . . . lying well outside the

boundaries of permissible differences of opinion.” McGhee v. Dittmann, 794 F.3d 761, 769 (7th

Cir. 2015) (quoting Corcoran v. Neal, 783 F.3d 676, 683 (7th Cir. 2015)). As long as this Court

is “satisfied that the [state appellate court] took the constitutional standard seriously and

produce[d] an answer within the range of defensible positions, we will affirm the district court’s

decision to deny the writ.” Felton, 926 F.3d at 464. “The petitioner bears the burden of showing

that the state court’s decision was unreasonable.’” Valle, 707 Fed. Appx. at 398 (quoting

Harrington v. Richter, 562 U.S. 86, 103 (2011)).

       With respect to Mata’s ineffective assistance of appellate counsel claim, the state

appellate court cited the familiar two-prong test from Strickland v. Washington, 466 U.S. 668,

687–88, 694 (1984). The state court stated that Mata had to “show both deficient performance by

counsel and resultant prejudice.” (Dkt. No. 20-3 at 7.) The state court further noted that

“[a]ppellate counsel need not raise every conceivable argument, and counsel’s assessment of

what to argue will not be questioned unless his judgment was patently erroneous,” and that

“[u]nless the underlying issues are meritorious, defendant obviously suffered no prejudice due to

appellate counsel’s failure to raise the arguments on appeal.” (Id.)



                                                  15
   Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 16 of 21 PageID #:978




        This Court concludes that the state appellate court followed the correct legal standards.

“The general Strickland standard governs claims of ineffective assistance of appellate counsel as

well as trial counsel.” Makiel v. Butler, 782 F.3d 882, 897 (7th Cir. 2015). To establish such a

claim, a petitioner must show that: (1) his appellate attorney’s performance was constitutionally

deficient, i.e., “that his counsel was objectively unreasonable,” and (2) the deficient performance

prejudiced the petitioner’s appeal, i.e., a reasonable probability exists “that, but for his counsel’s

unreasonable failure to [raise a claim], he would have prevailed on his appeal.” Smith v. Robbins,

528 U.S. 259, 285–86 (2000) (citing Strickland, 466 U.S. at 687–91, 694). “Appellate counsel is

not required to present every non-frivolous claim on behalf of her client.” Makiel, 782 F.3d at

897. “[A]ppellate counsel’s performance is deficient under Strickland only if she fails to argue

an issue that is both ‘obvious’ and ‘clearly stronger’ than the issues actually raised.” Id. “Failure

to raise a losing argument, whether at trial or on appeal, does not constitute ineffective assistance

of counsel.” Stone v. Farley, 86 F.3d 712, 717 (7th Cir. 1996) (citing Strickland, 466 U.S. at

687).

        Addressing the merits of Mata’s ineffective assistance of appellate counsel claim, the

state appellate court explained as follows:

                 Turning to the underlying merits, in order to sustain a claim of
        ineffectiveness based on failure to litigate a motion to suppress, a defendant must
        establish that the motion would have been granted, thereby assuring a different
        trial result. (citations omitted).

                Defendant contends he has established just that. Defendant contends his
        motion to suppress correctly states that he was not given Miranda warnings and
        his statement was involuntary based on physical and mental abuse by the police.

                 Defendant's contentions, however, are contradicted by the trial record.
        Detective Bor, Detective Smith, and [Assistant State’s Attorney] Mojica all
        testified that at separate times following defendant's arrest, they advised him of
        his Miranda rights and, in each instance, he stated he understood them. In the
        videotaped statement played at trial, [Assistant State’s Attorney] Mojica again

                                                  16
   Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 17 of 21 PageID #:979




       advised defendant of his Miranda rights, and he stated he understood each one as
       she read them. Defendant acknowledged [Assistant State’s Attorney] Mojica was
       not his attorney, but stated that he wished to make the videotaped statement
       anyway. Defendant further stated that the police detectives and [Assistant State’s
       Attorney] had treated him well, providing him with sustenance, and that he was
       making the statement freely and voluntarily absent threat or promise in exchange.
       Defendant, in fact, elected to praise Detective Smith for treating him fairly while
       in custody. Because the record flatly contradicts defendant’s claims of abuse, and
       defendant has not pointed to any evidence outside the trial record or affidavits in
       support of his claims, there is no reason to believe defendant’s motion to suppress
       would have been granted.

                Given this record, we can also presume defense counsel intended to
       abandon the motion as part of sound trial strategy. (citations omitted) This is
       especially true where counsel successfully argued a motion to suppress evidence
       seized at the time of defendant’s arrest and zealously represented defendant at
       trial by presenting the testimony of a number of witnesses involved in the incident
       on the evening in question.

               Because we may presume trial counsel abandoned the motion as part of
       sound trial strategy and, most importantly, because defendant’s motion had no
       likelihood of success, appellate counsel cannot be faulted for failing to argue on
       direct appeal that trial counsel was ineffective for not litigating the motion to
       suppress. Defendant’s Strickland claim has no arguable merit, and the circuit
       court therefore properly dismissed his petition at the first stage of proceedings.

(Dkt. No. 20-3 at 7–9.)

       Mata does not contest the state appellate court’s description of what he said in the

statement. Instead, he contends the state court did not consider all the factors, such as police

officers’ physical and mental abuse of Mata before his statement. (Dkt. No. 41 at 7–15.)

According to Mata, officers threw him against a wall, dragged him down stairs, pushed him, and

threatened that his fiancé would be arrested and the Department of Child and Family Services

would be contacted to take his daughter if he did not give a statement. (Id. at 8–10.) He further

states that he was handcuffed to a wall in a small room during much of the time before his video

statement, was sleep deprived, and was not read his Miranda rights during every interrogation

between the time of his arrest and the statement. (Id. at 9–11.) He contends that “[g]iven these



                                                 17
   Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 18 of 21 PageID #:980




facts that transpired prior to and leading up to the making of Mata’s oral/video statement, it can

be inferred that he was in fact coerced by Chicago detectives.” (Id. at 11.) According to Mata,

the state appellate court did not consider all factors when determining that the motion to suppress

the statement was a meritless motion his trial attorney chose not to pursue. (Id. at 12–14.)

       When determining the voluntariness of a statement, a court must “evaluate the ‘totality of

the circumstances’ surrounding it.” Carter v. Thompson, 690 F.3d 837, 843 (7th Cir. 2012)

(quoting Schneckloth v Bustamonte, 412 U.S. 218, 226 (1973) (noting various factors to

consider)). Some factors weigh more than others in each case, but ultimately the voluntariness

inquiry asks whether the statement is “the product of a rational intellect and free will and not the

result of physical abuse, psychological intimidation, or deceptive interrogation tactics that have

overcome the defendant’s free will.” United States v. Stewart, 536 F.3d 714, 723 (7th Cir. 2008)

(internal quotes and citations omitted).

       Prior to the above-quoted discussion about Mata’s videotaped statement, the state

appellate court noted factors listed in his motion to suppress: “he stated that he was held by

police for two days without Miranda warnings; he was ‘poked and profaned,’ kept in solitary

confinement, forced to stand handcuffed to cell walls for hours, and threatened by police

officers.” (Dkt. No. 20-3 at 2); see also (Dkt. No. 20-2 at 39–40). That the state appellate court

focused on the video statement itself when ultimately deciding it was voluntary does not mean

the court did not consider other factors. Given the evidence in the record—testimony from two

police detectives and an Assistant State’s Attorney to the effect that Mata understood his

Miranda rights, waived them, and wanted to make the statement, and the video statement itself,

wherein Mata stated he understood and waived each Miranda warning and that he was

voluntarily giving the statement free of threats and promises—the state appellate court’s



                                                 18
   Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 19 of 21 PageID #:981




determination that the motion to suppress was meritless and would not have succeeded was not

unreasonable.

       Nor was the state appellate court unreasonable when it determined that trial counsel

presumably abandoned the motion to suppress as part of sound trial strategy. “[A] court must

indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance; that is, the defendant must overcome the presumption that, under the

circumstances, the challenged action ‘might be considered sound trial strategy.’” Strickland, 466

U.S. at 689 (citation omitted). As the state appellate court noted, Mata’s trial attorney

successfully litigated a motion to suppress evidence from a search conducted at the time of

Mata’s arrest and “zealously represented [him] at trial by presenting the testimony of a number

of witnesses” to the shooting incident. (Dkt. No. 20-3 at 8–9); see also (Dkt. 20-2 at 7–8) (on

direct appeal, the state appellate court listed five fact witnesses, other than Mata, called to testify

on his behalf); see also Carter v. Duncan, 819 F.3d 931, 950 (7th Cir. 2016) (Easterbrook,

concurring) (“Strickland directs a court to examine the totality of counsel’s performance, not to

concentrate on a supposed error while losing sight of what the lawyer did for his client.”)

(emphasis in original).

       Considering the abundance of evidence demonstrating that Mata voluntarily gave his

video statement, this Court cannot conclude that the state appellate court’s determinations—that

a motion to suppress the statement would not have succeeded, that trial counsel presumably

abandoned the motion, and that appellate counsel was not ineffective for failing to argue

ineffective assistance of trial counsel with respect to the motion—were unreasonable. Mata has

not made the requisite showing under § 2254(d) to warrant federal habeas relief for this claim.

For this reason, Claim Four is without merit and denied.



                                                  19
   Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 20 of 21 PageID #:982




                                      III.    CONCLUSION

        For the reasons stated above, none of Mata’s claims warrant relief under § 2254 and his

petitions for federal habeas corpus relief (Dkt. Nos. 1, 40, 41) are denied. The Court declines to

issue a certificate of appealability, as Mata cannot make a substantial showing of the denial of a

constitutional right or that reasonable jurists would debate, much less disagree, with this Court’s

resolution of his claims. Arredondo v. Huibregtse, 542 F.3d 1155, 1165 (7th Cir. 2008) (citing 28

U.S.C. § 2253(c)(2)); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Any pending motion is

denied as moot. The Clerk is directed enter judgment in favor of the respondent and against

Mata.

        Mata is advised that this is a final decision ending his case in this Court. If he wishes to

appeal, he must file a notice of appeal in this Court within 30 days of the entry of judgment. See

Fed. R. App. P. 4(a)(1). He need not bring a motion to reconsider this Court’s ruling to preserve

his appellate rights. However, if he wishes the Court to reconsider its judgment, he may file a

motion under Federal Rule of Civil Procedure 59(e) or 60(b). A Rule 59(e) motion must be filed

within 28 days of the entry of judgment, see Fed. R. Civ. P. 59(e), and suspends the deadline for

filing an appeal until the Rule 59(e) motion is ruled upon. See Fed. R. App. P. 4(a)(4)(A)(iv). A

Rule 60(b) motion must be filed within a reasonable time and, if seeking relief under Rule

60(b)(1), (2), or (3), must be filed no more than one year after entry of the judgment or order. See

Fed. R. Civ. P. 60(c)(1). A Rule 60(b) motion suspends the deadline for filing an appeal until the

Rule 60(b) motion is ruled upon only if filed within 28 days of the entry of judgment. See Fed. R.

App. P. 4(a)(4)(A)(vi). Neither the time to file a Rule 59(e) motion nor the time to file a Rule

60(b) motion can be extended. See Fed. R. Civ. P. 6(b)(2).




                                                  20
   Case: 1:12-cv-01376 Document #: 65 Filed: 09/21/20 Page 21 of 21 PageID #:983




                                             ENTERED:



                                             ____________________________
                                             Andrea R. Wood
                                             United States District Judge
Date: September 21, 2020




                                        21
